Citation Nr: 1033252	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease of the left lower extremity, to include as secondary to 
his service-connected degenerative disc and joint disease, 
lumbosacral strain and pain syndrome.

2.  Entitlement to service connection for peripheral vascular 
disease of the right lower extremity, to include as secondary to 
his service-connected degenerative disc and joint disease, 
lumbosacral strain and pain syndrome.

3.  Entitlement to service connection for status post-operative 
left inguinal hernia repair, to include as secondary to his 
service-connected degenerative disc and joint disease, 
lumbosacral strain and pain syndrome. 

4.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity, to include as secondary to his 
service-connected degenerative disc and joint disease, 
lumbosacral strain and pain syndrome.

5.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity, to include as secondary to his 
service-connected degenerative disc and joint disease, 
lumbosacral strain and pain syndrome.

6.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to his service-connected degenerative 
disc and joint disease, lumbosacral strain and pain syndrome.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 
1957.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which, inter alia, denied service connection for 
peripheral vascular disease of the left and right lower 
extremities, for status post-operative left inguinal hernia 
repair, for peripheral neuropathy of the left and right lower 
extremities and for erectile dysfunction.  
 
In June 2008, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge (Videoconference 
hearing); a copy of this transcript is associated with the 
record.   


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
Veteran's peripheral vascular disease of his left lower extremity 
is related to service or is a result of, or proximately due to, a 
service-connected disability.

2.  There is no competent medical evidence showing that the 
Veteran's peripheral vascular disease of his right lower 
extremity is related to service or is a result of, or proximately 
due to, a service-connected disability.

3.  There is no competent medical evidence showing that the 
Veteran's status post-operative left inguinal hernia repair is 
related to service or is a result of, or proximately due to, a 
service-connected disability.

4.  There is no competent medical evidence showing that the 
Veteran has peripheral neuropathy of his left lower extremity 
that is related to service or is a result of, or proximately due 
to, a service-connected disability.

5.  There is no competent medical evidence showing that the 
Veteran has peripheral neuropathy of his left lower extremity 
that is related to service or is a result of, or proximately due 
to, a service-connected disability.

6.  There is no competent medical evidence showing that the 
Veteran's erectile dysfunction is related to service or is a 
result of, or proximately due to, a service-connected disability.



CONCLUSIONS OF LAW

1.  Peripheral vascular disease of the left lower extremity was 
not incurred in, or aggravated by, active military service, and 
is not proximately due to, or aggravated by, a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).   

2.  Peripheral vascular disease of the right lower extremity was 
not incurred in, or aggravated by, active military service, and 
is not proximately due to, or aggravated by, a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).   

3.  Status post-operative left inguinal hernia repair was not 
incurred in, or aggravated by, active military service, and is 
not proximately due to, or aggravated by, a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).   

4.  Peripheral neuropathy of the left lower extremity was not 
incurred in, or aggravated by, active military service, and is 
not proximately due to, or aggravated by, a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).   

5.  Peripheral neuropathy of the right lower extremity was not 
incurred in, or aggravated by, active military service, and is 
not proximately due to, or aggravated by, a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).   

6.  Erectile dysfunction was not incurred in, or aggravated by, 
active military service, and is not proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2009).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a January 2006 
letter sent to the appellant that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the appellant of what evidence was 
required to substantiate the claims, to include service 
connection on a secondary basis to include aggravation, and of 
the appellant's and VA's respective duties for obtaining 
evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and hence 
no rating or effective date will be assigned with respect to this 
claimed disabilities.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Service treatment records, VA medical records 
and examination reports, the Veteran's Videoconference testimony 
and lay statements have been associated with the record.  The 
appellant was afforded a VA medical examination in May 2007.  The 
Board notes that, with regard to the Veteran's claim for service 
connection for status post left inguinal hernia repair, the May 
2007 VA examiner found that he could not render an opinion as to 
whether the Veteran's inguinal hernia was related to service 
without resort to mere speculation.  The Court has recently held 
that where an examiner reports that opinions cannot be provided 
without resort to speculation, it is necessary to determine 
whether there is additional information that could enable the 
examiner to provide the necessary opinion or whether the 
inability to provide the opinion was based on the limits of 
medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 390 
(2010).  In this case, however, as the will be explained in more 
detail below, the Veteran does not have any current symptoms or 
disability associated with his hernia or surgery to repair his 
hernia and, as such, cannot be granted service connection for 
this issue.  Therefore, further remand for clarification is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; and of 
a nexus between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection may be established under the provisions of 38 
C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows that 
an appellant had a chronic condition in service or during the 
applicable presumptive period.  Service connection also may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 
225 (1992).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the holding in Allen; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal.

Service connection - peripheral vascular disease of the lower 
extremities

At his Videoconference hearing, the Veteran indicated that he 
felt his peripheral vascular disease was a result of his military 
service.  He has also indicated that it is secondary to his 
service-connected back disability.  He testified that he had 
started noticing problems with his legs four to five years prior 
to the hearing. 

Service treatment records do not show any treatment for or a 
diagnosis of peripheral vascular disease while in service.  An 
April 1990 VA medical record shows that the Veteran had a 
diagnosis of bilateral femoral artery stenosis.  May and August 
2006 VA medical records show that the Veteran underwent arterial 
examinations of his lower extremities, which revealed right 
femoral artery disease with ankle brachial index (ABI) moderately 
decreased and left iliac artery disease with ABI moderately 
decreased.  In May 2006, the VA examiner discussed options of 
medical treatment, exercise, and stopping smoking versus left 
iliac stent.  

A May 2007 VA examination report shows that the Veteran indicated 
that he had cold feet and lack of circulation in his legs.  He 
had decreased strength and pain in calves with walking which 
resolved with rest.  He had no treatment and denied any surgery.  
The examiner noted that significant history related to his 
vascular disease was that he had been a three pack per day smoker 
for 45 years, and had quit the prior month.  The examiner 
concluded that peripheral vascular disease was compromised blood 
flow to the lower extremities most often related to peripheral 
atherosclerosis, and that it is age-related with a 14.5 percent 
prevalence in people over 70 years old, as in this case.  The 
risk factors associated with peripheral vascular disease include 
diabetes mellitus, hyperlipidemia, smoking and hypertension.  The 
examiner noted that the Veteran smoked for 45 years.  The 
examiner indicated that no relationship was found in medical 
literature reviewed of a relationship between lumbosacral spine 
degenerative disc disease and peripheral vascular disease.

Based upon the evidence of record the Board finds that service 
connection is not warranted for the Veteran's peripheral vascular 
disease, either on a direct basis or as secondary to his service-
connected lumbosacral strain.  As noted above, in order to 
warrant service connection on a direct basis, there must be a 
medical diagnosis of a current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury in 
service and medical evidence of a nexus between the in-service 
injury or disease and the current disability.  Boyer.  In this 
case, however, there is no evidence of peripheral vascular 
disease while the Veteran was in service.  The first post-service 
evidence of record showing problems with the Veteran's legs was 
in 1990, over thirty years after his discharge from service.  By 
the Veteran's own admission, he had only begun having problems 
with his legs four to five years prior to his Videoconference 
hearing in June 2008.  In addition, while the record reflects 
that the Veteran currently has peripheral vascular disease, 
examiners have not provided a nexus between his current 
peripheral vascular disease and his time on active duty.  As 
such, service connection is not warranted on a direct basis.  
38 C.F.R. § 3.303.

With regard to the Veteran's contentions that his peripheral 
vascular disease is secondary to his service-connected back 
disability, as noted above, the evidence would need to show that 
a current disability exists and is either proximately caused by 
or aggravated by a service-connected disability.  However, there 
is no evidence in the record that this is the case.  The May 2007 
VA examiner noted that no relationship was found in medical 
literature reviewed of a relationship between lumbosacral spine 
degenerative disc disease and peripheral vascular disease.  As 
such, service connection is not warranted on a secondary basis.  
38 C.F.R. § 3.310.

Service connection - status post-operative left inguinal hernia 
repair

At his hearing, the Veteran testified that he had a bubble in his 
groin as a result of hauling laundry off a truck while in service 
which developed into a hernia.  He further testified that he 
underwent surgery to repair his hernia in approximately 1988.   

The Veteran's service treatment records do not show any treatment 
for or diagnosis of a left hernia.  His separation Report of 
Medical Examination shows that he was found to have "dilated 
external rings" on his abdomen.  There is no notation of a 
hernia.

VA medical records show that the Veteran underwent repair of a 
left inguinal hernia in April 1990.  The record reflects that the 
Veteran was seen in consultation for a left inguinal hernia of 
some six to eight weeks in duration with increasing local 
discomfort.  

The May 2007 VA examination report shows that the Veteran's 
November 1956 separation Report of Medical Examination noted 
dilated external rings on his abdomen.  He indicated that the 
date of onset of his hernia was in 1956, while he was hauling 
laundry in Germany.  He noticed a bulge in his groin, but refused 
hospitalization because he did not want to get in trouble.  He 
treated it with pain pills and it got better.  He underwent a 
surgical repair of an inguinal hernia in 1990, and had no 
problems since the surgery.  The examiner noted that the 
Veteran's hernia was resolved and that he did not have any 
current symptoms.  When the examiner was asked to render an 
opinion as to whether the Veteran's inguinal hernia was the 
related to the notation of dilated external rings on his 
separation examination, the examiner noted that he could not 
resolve the issue without resort to mere speculation.  He 
indicated that he was unable to state the origin of the Veteran's 
left inguinal hernia repaired in 1990.

The Board finds that service connection is not warranted for the 
Veteran's status post-operative left inguinal hernia repair, 
either on a direct or a secondary basis.  With regard to direct 
service connection, there is no evidence that the Veteran 
incurred his inguinal hernia while in the service.  The Veteran 
indicated that he had a bubble which turned into a hernia after 
service; however, the April 1990 surgery records show that the 
Veteran had a hernia of only six to eight weeks duration.  There 
is no link to any incident in service.  Nevertheless, in order to 
warrant service connection for either theory of service 
connection, the evidence would need to show a current disability.  
Service connection is limited to cases where there is proof of a 
current disability.  Brammer.  The May 2007 VA examiner noted 
that the Veteran's hernia was resolved and that he did not have 
any current symptoms.  Since, in this case, there is no evidence 
of a current disability, service connection cannot be granted.  
38 C.F.R. § 3.303, 3.310.

Service connection - peripheral neuropathy of the lower 
extremities

At his hearing, the Veteran contended that he had peripheral 
neuropathy of the lower extremities as a result of his service-
connected lumbar spine disability.  He also indicated that he has 
peripheral neuropathy of the lower extremities as a result of his 
time in service. 

The Veteran's service treatment records do not reflect any 
treatment for or diagnosis of peripheral neuropathy in the 
Veteran's lower extremities.  

An October 2000 VA medical record shows that the Veteran 
complained of pain in his lower legs. 

At his April 2006 VA examination, the Veteran indicated that he 
had pain radiating from his lower back into his legs bilaterally.  
Upon examination, the Veteran's deep tendon reflexes were 2+ to 
lower extremities bilaterally.  Sensation to sharp versus dull, 
vibratory sense and gross sensation were all well maintained.  
The examiner did not diagnose peripheral neuropathy.  

September 2006 VA electromyography (EMG) and nerve conduction 
studies show that the Veteran was seen for low back pain and leg 
cramps and intermittent numbness of lateral thighs suggestive of 
neuralgia paresthetics.  The assessment was moderately severe 
axonopathic motor peripheral neuropathy of the lower extremities, 
and no definite evidence of lower extremity radiculopathy.

The May 2007 VA examination report shows that the Veteran 
indicated that he had a sudden onset of numbness in his left 
thigh with a back injury in Germany.  He had intermittent 
numbness in his left thigh with back pain ever since.  He had no 
treatment for his left leg numbness.  He also indicated that he 
had a gradual onset of right leg tingling from the hip to the 
foot since 1987, and that medications for pain had helped.  
Motor, sensory and peripheral nerve examinations were normal.  
Contemporaneous nerve conduction studies revealed a normal 
electrodiagnostic study of the bilateral lower extremities, and 
that there was no evidence of radiculopathy, plexopathy, 
generalized peripheral neuropathy or peripheral nerve entrapment 
syndrome or injury.  There was no evidence of myogenic 
abnormality such as myopathy or myositis.  The examiner opined 
that the Veteran's lower extremity numbness was less likely than 
not related to his service-connected lumbar spine disability.  He 
indicated that the results of the Veteran's nerve conduction 
tests were normal, and that the Veteran's subjective decrease in 
sensation/numbness/tingling was not related to his service-
connected lumbar spine disability.

The Board finds that the preponderance of evidence is against the 
Veteran's claim for service connection for peripheral neuropathy 
of the lower extremities.  The evidence of record shows that the 
Veteran has no current diagnosis of peripheral neuropathy of the 
lower extremities, and, as such, service connection is not 
warranted on a direct or a secondary basis.  Brammer.  While the 
Veteran had an EMG in September 2006 which revealed a diagnosis 
of peripheral neuropathy, the April 2006 VA examiner found that 
the Veteran's deep tendon reflexes were 2+ to lower extremities 
bilaterally and sensation in his lower extremities was well 
maintained.   The May 2007 VA examiner found that motor, sensory 
and peripheral nerve examinations were normal.  In addition, the 
May 2007 conduction studies revealed normal bilateral lower 
extremities with no evidence of radiculopathy, plexopathy, 
generalized peripheral neuropathy or peripheral nerve entrapment 
syndrome or injury.  The examiner noted that the results of the 
Veteran's nerve conduction tests were normal, and that the 
Veteran's subjective decrease in sensation/numbness/tingling was 
not related to his service-connected lumbar spine disability.  As 
the preponderance of evidence weighs against the Veteran's claim, 
service connection is not warranted.  38 C.F.R. § 3.303, 3.310.
 
Service connection - erectile dysfunction

At his Videoconference hearing, the Veteran testified that his 
erectile dysfunction is related to his service-connected back 
disability.  He indicated that he had not received any treatment 
for his erectile dysfunction.

The May 2007 VA examination report shows that the Veteran 
indicated that his erectile dysfunction had its onset In February 
2007, when he had black stools and the tip of his penis turned 
blue.  He felt as it "something busted" in his stomach and he 
was unable to have an erection ever since.  He indicated that he 
had been fine and had four children and a vasectomy at age 35. 
The examiner found that there was an unknown etiology with no 
treatment.  The examiner also noted that the Veteran had benign 
prostrate hypertrophy with an obstruction.  The examination of 
the Veteran's penis and epididymis was normal and his left 
testicle was enlarged.   The diagnosis was erectile dysfunction.  
The examiner opined that his erectile dysfunction was not caused 
by or a result of his lumbar spine disability.  The examiner 
noted that the Veteran had a sudden onset of erectile dysfunction 
in February 2007 and that he denied re-injury to his low back or 
any change to his back symptoms at that time.  The Veteran 
related his erectile dysfunction to unrelated events.  The 
examiner noted that the Veteran had fathered four children since 
his low back strain in 1956 and that the Veteran had worked in an 
auto body repair and painting until his retirement the previous 
year, which required heavy lifting and physical labor.

The Board finds that service connection is not warranted for 
erectile dysfunction, as secondary to the Veteran's service-
connected back disability.  The May 2007 examiner opined that his 
erectile dysfunction was not caused by or a result of his lumbar 
spine disability.  He based his opinion on the fact that the 
onset of the Veteran's erectile dysfunction did not coincide with 
the original injury or any reinjury of his back, and that he had 
fathered four children after he had originally hurt his back.  
There is no medical evidence which provides a nexus between his 
service-connected back disability and his erectile dysfunction.  

As noted, the Veteran has contended he has peripheral vascular 
disease of the left and right lower extremities, status post-
operative left inguinal hernia repair, peripheral neuropathy of 
the left and right lower extremities and erectile dysfunction as 
a result of service or his service-connected back disability.  
However, the Veteran, as a layperson, is not competent to render 
an opinion regarding medical diagnosis or medical opinion on 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
As the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for peripheral vascular disease of the left 
lower extremity is denied.

Service connection for peripheral vascular disease of the right 
lower extremity is denied.

Service connection for status post-operative left inguinal hernia 
repair is denied. 

Service connection for peripheral neuropathy of the left lower 
extremity is denied.



Service connection for peripheral neuropathy of the right lower 
extremity is denied.

Service connection for erectile dysfunction is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


